Citation Nr: 0720064	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.  

5.  Entitlement to service connection for exposure to 
chemicals in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1968.  

This appeal arises from October 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The veteran is seeking service connection for diabetes 
mellitus as due to exposure to Agent Orange in service.  The 
veteran reports he served in Thailand and not the Republic of 
Vietnam.  His service records clearly note he stationed at 
Korat Royal Thai Air Base beginning in 1967.  His DD Form 214 
indicates he was awarded a Vietnam Service Medal.  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagreed with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  Accordingly, the claim for service connection for 
diabetes will not be addressed at this time.  

The service connection for tinnitus is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  There is no current diagnosis of depression in the claims 
folder.  

2.  There are no elevated blood pressure readings in the 
service medical records, or any diagnosis or treatment for 
hypertension during the initial post service year.  

3.  Exposure to chemicals in service, in the absence of any 
current disorder related to the exposure, is not a disability 
within the meaning of the law.  


CONCLUSIONS OF LAW

1.  Depression was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  Hypertension was not incurred or aggravated in active 
military service; and service incurrence of hypertension may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Chemical exposure is not a disability within the meaning 
of the law.  38 U.S.C.A. § 1110 (West 1110).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims for service connection in June 
2002.  The RO sent the veteran a letter in August 2002 which 
informed the veteran of VA's duty to notify him of the 
information and evidence necessary to support his claim and 
VA's duty to assist in obtaining evidence.  In August 2003, 
the RO again wrote the veteran a letter and explained what 
evidence was necessary to support his claims for hypertension 
and depression.  The RO specifically instructed the veteran 
that his claim for exposure to chemicals or pesticides in 
service was incomplete as he did not identify the specific 
disability related to that exposure.  The letter also 
informed the veteran of the status of his claims, what 
evidence VA was responsible for getting and what the evidence 
must show to support his claims.  

The RO requested and obtained the veteran's service medical 
records and VA treatment records.  The veteran was afforded 
VA examinations to determine if he had a psychiatric disorder 
and if his claimed tinnitus was related to service.  The 
veteran submitted his records of treatment from his private 
physician.  The veteran has not identified any relevant 
evidence that has not been either obtained or submitted.  At 
his hearing before the undersigned Veterans Law Judge in 
March 2007 the veteran stated that all medical evidence had 
been submitted.  (T-12).  

In this case, where there is no current diagnosis of 
depression, the records of the first diagnosis of 
hypertension are dated more than twenty years after service 
separation and the veteran has not identified a disorder 
which he claims is related to chemical exposure (other than 
diabetes mellitus due to Agent Orange), there is no 
reasonable possibly any further notice or development would 
substantiate the claims.  Accordingly, no further action in 
that regard is warranted.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (holding that when there is extensive 
factual development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Veterans Claims 
Assistance Act of 2000 does not apply); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Depression

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The claims folder does not include any current 
diagnosis of depression.  In December 2003 the veteran was 
afforded a VA examination to determine if he currently had a 
psychiatric disorder.  No diagnosis of any current 
psychiatric disorder was made.  When the veteran was 
questioned at his hearing in March 2007 he denied having been 
recently treated for depression and stated he was not 
depressed now.  (T-8).  

In the absence of a current diagnosis of depression, service 
connection is not warranted.  




Hypertension

Service connection for hypertension may be based on evidence 
either of elevated blood pressure readings in service, or 
hypertension manifested to a degree of ten percent during the 
initial post service year  38 C.F.R. § 3.303, 3.307, 3.309 
(2006).  In this case, there are no elevated blood pressure 
readings in service, and the first documentation of elevated 
blood pressure appears in private medical records beginning 
in 1998.  It is not until 2000, however, that an actual 
diagnosis of hypertension appears.  There is no competent 
evidence linking it to service.  

As there is no evidence of hypertension during service or 
during the initial post service year, or any evidence linking 
hypertension to service, service connection for hypertension 
is not warranted.  

Chemical Exposure

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The veteran has not identified any disorder which he contends 
is related to exposure to chemicals in service, other than 
diabetes.  Exposure alone is not sufficient to support a 
claim for service connection.  

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for depression is denied.  

Service connection for hypertension is denied.  

The claim for service connection for chemical exposure is 
dismissed as being without legal merit.  


REMAND

The veteran asserts he first noticed a constant menacing 
sound in his ears after flying to Thailand in service.  The 
veteran's DD 214 indicates he served as a freight traffic 
specialist.  At his hearing in March 2007 the veteran 
testified he spent time around the flight line as part of his 
duties.  The RO arranged for the veteran to be evaluated by a 
VA audiologist in December 2003.  

The December 2003 VA audiological evaluation revealed the 
veteran has a mild to moderate sensorineural hearing loss in 
both ears.  While the VA audiologist noted the report of the 
August 1965 audiogram at service induction, she erroneously 
stated there was no audiogram performed at service 
separation.  (It occurred December 11, 1967.)  As such, the 
adverse opinion she provided was based on an inaccurate 
factual premise.  A new evaluation report should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since service separation 
for ringing in the ears or hearing loss.  
With any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  

2.  The claims file should be referred 
to the person who performed the 
audiology examination of the veteran 
for VA purposes in December 2003, and 
after re-familiarizing herself with the 
file, including the service separation 
examination report not considered in 
her previous opinion, she should be 
asked to offer her conclusions as to 
whether it is at least as likely as not 
that the veteran's tinnitus is related 
to noise exposure in service.  If that 
person is not available, the file 
should be referred to another with 
similar expertise for the requested 
opinion.   

3.  Thereafter, the RO should review 
the evidence and enter its 
determination as to whether service 
connection is warranted for tinnitus.  
If the claim remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


